The decision of the majority of the Court in this case seems to me to be at variance with the decision of this Court in the case of Banister
v. Bull, 16 S.C. 220, upon the point in question, which was reaffirmed in the case of Wilson v. Kelly, 30 S.C. 483.
This is an action at law for the recovery of land, as was the case of Bannister v. Bull. The plaintiffs sue as tenants in common, and it was distinctly held in Bannister's case that it was not necessary to make all the cotenants of the land sought to be recovered parties plaintiff, but that any one cotenant might sue and recover his share. Under the authority of that case, there is no reason why these plaintiffs may not maintain their suit for their shares without undertaking to bring in all their cotenants merely by representation. Moreover, the defendant may be prejudiced by such *Page 35 
a course of procedure, for certain defenses, for instance, title by prescription, may avail them against the adult plaintiffs, when it would not against infant plaintiffs. When parties are brought before the Court in this way, it cannot be known who they are, or whether they are adults or infants.
For these reasons, and because I do not think the section of the Code under which the amendment was allowed was intended to apply to a case like this, I dissent.